DETAILED ACTION
	This application has been examined. Claims 1-6,8-15,17-22 are pending. Claims 7,16 are cancelled.  Claim 21-22 are submitted as new claims.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Making Final
Applicant's arguments filed 9/19/2022 have been fully considered but they are moot in view of the new grounds for rejection.  
The claim amendments regarding -- ‘sending, by processing circuitry of the VAL server, a network resource request comprising the SDP information’ --  and  -- ‘receiving, by the VAL server, grant or denial of the network resource request from the NRM server’   --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.  

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are moot in view of the new grounds for rejection.  
The Applicant presents the following argument(s) [in italics]:
… the network request in Oyman is sent by the UE and the subsequent response is received by the UE. Nothing in Oyman is directed to an application server requesting network resources for an application service that the application server provides to a client…
The Examiner respectfully disagrees with the Applicant.
 	Oyman disclosed an application server requesting network resources for an application service (Oyman-Paragraph 78, application server 330 may be an element offering applications that use IP bearer resources with the core network) that the application server provides to a client.(Oyman-Paragraph 78, application server 330 can also be configured to support one or more communication services (e.g., VoIP sessions, PTT sessions, group communication sessions, social networking services, etc.) for the UEs 301 via the CN 320)
The Examiner notes wherein Oyman Paragraph 96 disclosed wherein upon request from an application server, the 5GC 520 may trigger a specific application in the UE 501.
In the context of the combination of Oyman-Li it would have been obvious to use the components of Li such as MEC server 1036 provisioning the MEC Apps to initiate the request to trigger a specific application in the UE.(Li-Paragraph 86, Figure 12)
Oyman-Li disclosed (re. Claim 1) obtaining session description protocol (SDP) information within a session initiation protocol (SIP) payload associated with a media session (Oyman-Paragraph 44, During the session initiation protocol (SIP) registration, the UE indicates in the REGISTER requests its support for ANBR as defined by “ANBR” attribute in the SDP and the P-CSCF indicates its support for the “ANBR” attribute in the SDP in the response for registration ) between a vertical application layer (VAL) server and a VAL client; (Li-Figure 4A-4B, Paragraph 35,BS includes a central unit (CU) and one or more distributed units (DUs))   
sending, by processing circuitry of the VAL server, a network resource request
comprising the SDP information (Oyman-Paragraph 44, the P-CSCF serving a PLMN passes through the “ANBR” attribute in the SDP when the P-CSCF recognizes that the PLMN supports ANBR functionality ,Paragraph 45,  P-CSCF can determine the “ANBR” support using the Protocol Configuration Option in NAS Session management signaling,Paragraph 46, P-CSCF passes the “ANBR” attribute in the SDP through a PLMN when the P-CSCF recognizes that the PLMN supports ANBR functionality)  to a network resource management (NRM) server, the NRM server being a service enabler architecture layer (SEAL) server (Oyman-Paragraph 50, The response PCO is sent by the access and mobility management function/session management function (AMF/SMF) for NR, or mobility management entity (MME) for LTE to the UE in the PDU Session establishment accept for NR or in the Activate Default EPS Bearer Context Request for LTE)  )  that provides
services to vertical applications, the network resource request requesting a network resource for the media session, as part of a vertical application service provided by the VAL server to the VAL client; (Li-Figure 4A-4B, Paragraph 35,BS includes a central unit (CU) and one or more distributed units (DUs))   
 receiving, by the VAL server, grant or denial of the network resource request from the NRM server; (Oyman-Paragraph 50, P-CSCF can notify the UE along with the P-CSCF IP address in the response PCO. The response PCO is sent by the access and mobility management function/session management function (AMF/SMF) for NR, or mobility management entity (MME) for LTE to the UE in the PDU Session establishment accept for NR or in the Activate Default EPS Bearer Context Request for LTE, Shan-Paragraph 23,Paragraph 25,Paragraph 87,UE reports its V2X capability to AMF in Registration Request message, if AMF does not support 5GS V2X operation, the AMF will ignore this indication; otherwise, the AMF checks in the UE's subscription information received from UDM to see whether the UE is authorized for V2X service and include an indication of V2X Service Authorization (i.e. V2X service authorized, V2X service not authorized) in the Registration Accept message. ))  and
establishing or terminating the media session between the VAL server and the VAL client (Oyman-Paragraph 96, SMF 524 is responsible for Session Management (SM) (e.g., session establishment, modify and release … PDU sessions may be established upon UE 501 request, modified upon UE 501 and 5GC 520 request, and released upon UE 501 and 5GC 520 request using NAS SM signaling exchanged over the N1 reference point between the UE 501 and the SMF 524. Upon request from an application server, the 5GC 520 may trigger a specific application in the UE 501. In response to receipt of the trigger message, the UE 501 may pass the trigger message (or relevant parts/information of the trigger message) to one or more identified applications in the UE 501. The identified application(s) in the UE 501 may establish a PDU session to a specific DNN. The SMF 524 may check whether the UE 501 requests are compliant with user subscription information associated with the UE 501. In this regard, the SMF 524 may retrieve and/or request to receive update notifications on SMF 524 level subscription data from the UDM 527.)  based on the received grant or denial received by the VAL server from the NRM server. (Oyman-Paragraph 50, P-CSCF can notify the UE along with the P-CSCF IP address in the response PCO. The response PCO is sent by the access and mobility management function/session management function (AMF/SMF) for NR, or mobility management entity (MME) for LTE to the UE in the PDU Session establishment accept for NR or in the Activate Default EPS Bearer Context Request for LTE, Shan-Paragraph 23,Paragraph 25,Paragraph 87,UE reports its V2X capability to AMF in Registration Request message, if AMF does not support 5GS V2X operation, the AMF will ignore this indication; otherwise, the AMF checks in the UE's subscription information received from UDM to see whether the UE is authorized for V2X service and include an indication of V2X Service Authorization (i.e. V2X service authorized, V2X service not authorized) in the Registration Accept message. ))

Regarding Claim 21

While Oyman-Li substantially disclosed the claimed invention Oyman-Li does not disclose (re. Claim 21) wherein the SDP information included in the network resource request indicates at least one of a codec, bandwidth, protocol ID, or forward error correction (FEC) information applicable to the media session.
Oyman2 Paragraph 41 disclosed wherein a session description may include a media-level SDP attribute to indicate support for ANBR.
Oyman2 Paragraph 56 disclosed wherein each operator network in the IMS architecture 200 also include an application server AS 250 (including AS 250a in the operator A network 202a and AS 250b in the operator B network 202b). The AS 250 may influence and impact the SIP session on behalf of the services supported by the operator's network. An AS 250 may host and execute services. The AS 250 may resides either in the user's home network or in a third party location.
Oyman2 disclosed (re. Claim 21) wherein the SDP information included in the network resource request indicates at least one of a codec, bandwidth, protocol ID, or forward error correction (FEC) information applicable to the media session.(Oyman2-Paragraph 35,Table 1,Paragraph 65-66)
Oyman, Li and Oyman2 are analogous art because they present concepts and practices regarding media session establishment and signaling.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Oyman2 into Oyman-Li.  The motivation for the said combination would have been to implement Session Description Protocol-based mechanisms to signal the RAN-level capabilities toward improving e2e quality of VoLTE calls. The RAN-level capabilities may include, for example, delay budget reporting, TTI bundling, RAN frame aggregation, RAN-assisted codec adaptation, and/or the like.(Oyman2-Paragraph 18)

Regarding Claim 22
Oyman-Li-Oyman2 disclosed (re. Claim 22) wherein the network resource request includes bitrate requirement information for unicast service.(Oyman2-Paragraph 40, send a codec adaptation indication with recommended bit rate to assist the UE 101 to select or adapt to a codec rate for voice or video, Paragraph 66, preconfigured data rate for the selected codec, if the MTSI client has been preconfigured by the operator to use a particular data rate for the selected codec)


 

Priority
	 This application claims benefits of priority from Provisional Application 63/172058 filed April 7, 2021. 
	The effective date of the claims described in this application is April 7, 2021.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,5-6,10,12,14-15,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyman (USPGPUB 2022/0131908) further in view of Li (USPGPUB 2020/0404069) further in view of Shan (USPGPUB 2022/0103987)
Regarding Claim 1
Oyman Paragraph 14 disclosed a Session Initiated Protocol (SIP) registration procedure for access network bitrate recommendation (ANBR) capability signaling. The system can include a user equipment (UE) and a Proxy-Call Session Control Function (P-CSCF) serving a Public Land Mobile Network (PLMN). The UE can send a first SIP request message to determine whether the P-CSCF is ANBR capable. The P-CSCF can send, in response to the first SIP request message, a first SIP response message to the UE to indicate that the P-CSCF is ANBR capable. The UE can send, in response to the first SIP response message, a second SIP request message from the UE including an ANBR attribute. The P-CSCF can pass, in response to the second SIP request message, the ANBR attribute through the PLMN to an access node which is connected to the UE.
Oyman disclosed (re. Claim 1) a method of a media session management in wireless communication, comprising:
obtaining session description protocol (SDP) information within a session initiation protocol (SIP) payload associated with a media session;(Oyman-Paragraph 44, During the session initiation protocol (SIP) registration, the UE indicates in the REGISTER requests its support for ANBR as defined by “ANBR” attribute in the SDP and the P-CSCF indicates its support for the “ANBR” attribute in the SDP in the response for registration ) 

sending a network resource request comprising the SDP information, by a processing circuitry of a media session management module  , (Oyman-Paragraph 44, the P-CSCF serving a PLMN passes through the “ANBR” attribute in the SDP when the P-CSCF recognizes that the PLMN supports ANBR functionality ,Paragraph 45,  P-CSCF can determine the “ANBR” support using the Protocol Configuration Option in NAS Session management signaling,Paragraph 46, P-CSCF passes the “ANBR” attribute in the SDP through a PLMN when the P-CSCF recognizes that the PLMN supports ANBR functionality) to a network resource management (NRM) server, the NRM server being a service enabler architecture layer (SEAL) server, (Oyman-Paragraph 50, The response PCO is sent by the access and mobility management function/session management function (AMF/SMF) for NR, or mobility management entity (MME) for LTE to the UE in the PDU Session establishment accept for NR or in the Activate Default EPS Bearer Context Request for LTE)  ) the network resource request requesting a network resource;

receiving, an evaluation for the network resource request from the NRM server; (Oyman-Paragraph 50, P-CSCF can notify the UE along with the P-CSCF IP address in the response PCO. The response PCO is sent by the access and mobility management function/session management function (AMF/SMF) for NR, or mobility management entity (MME) for LTE to the UE in the PDU Session establishment accept for NR or in the Activate Default EPS Bearer Context Request for LTE) and

establishing or terminating the media session in the media session management module (Oyman-Paragraph 96, SMF 524 is responsible for Session Management (SM) (e.g., session establishment, modify and release … PDU sessions may be established upon UE 501 request, modified upon UE 501 and 5GC 520 request, and released upon UE 501 and 5GC 520 request using NAS SM signaling exchanged over the N1 reference point between the UE 501 and the SMF 524. Upon request from an application server, the 5GC 520 may trigger a specific application in the UE 501. In response to receipt of the trigger message, the UE 501 may pass the trigger message (or relevant parts/information of the trigger message) to one or more identified applications in the UE 501. The identified application(s) in the UE 501 may establish a PDU session to a specific DNN. The SMF 524 may check whether the UE 501 requests are compliant with user subscription information associated with the UE 501. In this regard, the SMF 524 may retrieve and/or request to receive update notifications on SMF 524 level subscription data from the UDM 527.)    based on the received evaluation.(Oyman-Paragraph 50, The response PCO is sent by the access and mobility management function/session management function (AMF/SMF) for NR, or mobility management entity (MME) for LTE to the UE in the PDU Session establishment accept for NR or in the Activate Default EPS Bearer Context Request for LTE)  )
While Oyman substantially disclosed the claimed invention Oyman does not disclose (re. Claim 1) a vertical application layer (VAL) server and VAL client.
While Oyman substantially disclosed the claimed invention Oyman does not disclose (re. Claim 1) wherein the network resource request is evaluated by the NRM server to grant the network resource request or deny the network resource request.

Li Figure 4A-4B, Paragraph 35 disclosed wherein BS includes a central unit (CU) and one or more distributed units (DUs), the CU includes the computation functions (e.g., computation functions 302 of FIG. 3), and the communication functions (e.g., computation functions 302 of FIG. 3) are split between the CU and the one or more DUs. In this example, the control plane (CP) of the access stratum (AS) (e.g., RRC), and the access stratum upper L2 user plane (UP) protocol stacks/entities of the (e.g., SDAP and PDCP layers) are included with the CU, the DU(s) include the lower L2 UP stacks (e.g., RLC and MAC layers), Li (e.g., PHY layer),
Li disclosed (re. Claim 1) a vertical application layer (VAL) server and VAL client.
 (Li-Figure 4A-4B, Paragraph 35,BS includes a central unit (CU) and one or more distributed units (DUs))   

Oyman and Li are analogous art because they present concepts and practices regarding media session establishment and signaling.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Li into Oyman.  The motivation for the said combination would have been to implement edge computing capability in the BS, with build-in computing resources and functions in the BS, such that computation workload can be migrated between the UE and BS within the RAN. Usages of computation workload migration in the RAN include, for example, migration of the UE's computing workload to the BS (e.g., blockchain computing workloads, etc.), and migration of the center cloud's computing workload(s) to the BS for client-server type applications. (e.g., online gaming including VR/AR, etc.) (Li-Paragraph 73)
While Oyman-Li substantially disclosed the claimed invention Oyman-Li does not disclose (re. Claim 1) wherein the network resource request is evaluated by the NRM server to grant the network resource request or deny the network resource request.
Shan Paragraph 23,Paragraph 25 disclosed wherein he UE reports its V2X capability to AMF in Registration Request message, if AMF does not support 5GS V2X operation, the AMF will ignore this indication; otherwise, the AMF checks in the UE's subscription information received from UDM to see whether the UE is authorized for V2X service and include an indication of V2X Service Authorization (i.e. V2X service authorized, V2X service not authorized) in the Registration Accept message.
Shan disclosed (re. Claim 1) wherein the network resource request is evaluated by the NRM server to grant the network resource request or deny the network resource request.(Shan-Paragraph 23,Paragraph 25,Paragraph 87,UE reports its V2X capability to AMF in Registration Request message, if AMF does not support 5GS V2X operation, the AMF will ignore this indication; otherwise, the AMF checks in the UE's subscription information received from UDM to see whether the UE is authorized for V2X service and include an indication of V2X Service Authorization (i.e. V2X service authorized, V2X service not authorized) in the Registration Accept message. )

Oyman,Li and Shan are analogous art because they present concepts and practices regarding media session establishment and signaling.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Shan into Oyman-Li.  The motivation for the said combination would have been to explicitly indicate that the UE is successfully authorized, and further so that the UDM will send AMF the V2X authorization information (V2X Service authorized, UE-PCS-AMBR per PC5 RAT (Aggregate Maximum Bit Rate), Cross-RAT PC5 control authorization). For the roaming case, the UDM needs to further provide the identifier (e.g. FQDN or IP address) non-session PCF capable of V2X Policy and parameter provisioning in HPLMN.(Shan-Paragraph 87)

 	Oyman disclosed an application server requesting network resources for an application service (Oyman-Paragraph 78, application server 330 may be an element offering applications that use IP bearer resources with the core network) that the application server provides to a client.(Oyman-Paragraph 78, application server 330 can also be configured to support one or more communication services (e.g., VoIP sessions, PTT sessions, group communication sessions, social networking services, etc.) for the UEs 301 via the CN 320)
The Examiner notes wherein Oyman Paragraph 96 disclosed wherein upon request from an application server, the 5GC 520 may trigger a specific application in the UE 501.
In the context of the combination of Oyman-Li it would have been obvious to use the components of Li such as MEC server 1036 provisioning the MEC Apps to initiate the request to trigger a specific application in the UE.(Li-Paragraph 86, Figure 12)
Oyman-Li disclosed (re. Claim 1) obtaining session description protocol (SDP) information within a session initiation protocol (SIP) payload associated with a media session (Oyman-Paragraph 44, During the session initiation protocol (SIP) registration, the UE indicates in the REGISTER requests its support for ANBR as defined by “ANBR” attribute in the SDP and the P-CSCF indicates its support for the “ANBR” attribute in the SDP in the response for registration ) between a vertical application layer (VAL) server and a VAL client; (Li-Figure 4A-4B, Paragraph 35,BS includes a central unit (CU) and one or more distributed units (DUs))   
sending, by processing circuitry of the VAL server, a network resource request
comprising the SDP information (Oyman-Paragraph 44, the P-CSCF serving a PLMN passes through the “ANBR” attribute in the SDP when the P-CSCF recognizes that the PLMN supports ANBR functionality ,Paragraph 45,  P-CSCF can determine the “ANBR” support using the Protocol Configuration Option in NAS Session management signaling,Paragraph 46, P-CSCF passes the “ANBR” attribute in the SDP through a PLMN when the P-CSCF recognizes that the PLMN supports ANBR functionality)  to a network resource management (NRM) server, the NRM server being a service enabler architecture layer (SEAL) server (Oyman-Paragraph 50, The response PCO is sent by the access and mobility management function/session management function (AMF/SMF) for NR, or mobility management entity (MME) for LTE to the UE in the PDU Session establishment accept for NR or in the Activate Default EPS Bearer Context Request for LTE)  )  that provides
services to vertical applications, the network resource request requesting a network resource for the media session, as part of a vertical application service provided by the VAL server to the VAL client; (Li-Figure 4A-4B, Paragraph 35,BS includes a central unit (CU) and one or more distributed units (DUs))   
 receiving, by the VAL server, grant or denial of the network resource request from the NRM server; (Oyman-Paragraph 50, P-CSCF can notify the UE along with the P-CSCF IP address in the response PCO. The response PCO is sent by the access and mobility management function/session management function (AMF/SMF) for NR, or mobility management entity (MME) for LTE to the UE in the PDU Session establishment accept for NR or in the Activate Default EPS Bearer Context Request for LTE, Shan-Paragraph 23,Paragraph 25,Paragraph 87,UE reports its V2X capability to AMF in Registration Request message, if AMF does not support 5GS V2X operation, the AMF will ignore this indication; otherwise, the AMF checks in the UE's subscription information received from UDM to see whether the UE is authorized for V2X service and include an indication of V2X Service Authorization (i.e. V2X service authorized, V2X service not authorized) in the Registration Accept message. ))  and
establishing or terminating the media session between the VAL server and the VAL client (Oyman-Paragraph 96, SMF 524 is responsible for Session Management (SM) (e.g., session establishment, modify and release … PDU sessions may be established upon UE 501 request, modified upon UE 501 and 5GC 520 request, and released upon UE 501 and 5GC 520 request using NAS SM signaling exchanged over the N1 reference point between the UE 501 and the SMF 524. Upon request from an application server, the 5GC 520 may trigger a specific application in the UE 501. In response to receipt of the trigger message, the UE 501 may pass the trigger message (or relevant parts/information of the trigger message) to one or more identified applications in the UE 501. The identified application(s) in the UE 501 may establish a PDU session to a specific DNN. The SMF 524 may check whether the UE 501 requests are compliant with user subscription information associated with the UE 501. In this regard, the SMF 524 may retrieve and/or request to receive update notifications on SMF 524 level subscription data from the UDM 527.)  based on the received grant or denial received by the VAL server from the NRM server. (Oyman-Paragraph 50, P-CSCF can notify the UE along with the P-CSCF IP address in the response PCO. The response PCO is sent by the access and mobility management function/session management function (AMF/SMF) for NR, or mobility management entity (MME) for LTE to the UE in the PDU Session establishment accept for NR or in the Activate Default EPS Bearer Context Request for LTE, Shan-Paragraph 23,Paragraph 25,Paragraph 87,UE reports its V2X capability to AMF in Registration Request message, if AMF does not support 5GS V2X operation, the AMF will ignore this indication; otherwise, the AMF checks in the UE's subscription information received from UDM to see whether the UE is authorized for V2X service and include an indication of V2X Service Authorization (i.e. V2X service authorized, V2X service not authorized) in the Registration Accept message. ))



Regarding Claim 10
Claim 10 (re. vertical application layer (VAL) server) recites substantially similar limitations as Claim 1.  Claim 10 is rejected on the same basis as Claim 1. 
Regarding Claim 19
Claim 19 (re. non-transitory computer readable storage medium) recites substantially similar limitations as Claim 1.  Claim 19 is rejected on the same basis as Claim 1. 

Regarding Claim 3,12
Oyman-Li-Shan disclosed (re. Claim 3,12) in response to a grant of the network resource request, allocating the requested network resource by the NRM server; and establishing the media session based on the allocated network resource. (Oyman-Paragraph 96, SMF 524 is responsible for Session Management (SM) (e.g., session establishment, modify and release … PDU sessions may be established upon UE 501 request, modified upon UE 501 and 5GC 520 request, and released upon UE 501 and 5GC 520 request using NAS SM signaling exchanged over the N1 reference point between the UE 501 and the SMF 524. Upon request from an application server, the 5GC 520 may trigger a specific application in the UE 501. In response to receipt of the trigger message, the UE 501 may pass the trigger message (or relevant parts/information of the trigger message) to one or more identified applications in the UE 501. The identified application(s) in the UE 501 may establish a PDU session to a specific DNN. The SMF 524 may check whether the UE 501 requests are compliant with user subscription information associated with the UE 501. In this regard, the SMF 524 may retrieve and/or request to receive update notifications on SMF 524 level subscription data from the UDM 527.)  


Regarding Claim 5,14
Oyman-Li-Shan disclosed (re. Claim 5,14) wherein the network resource requested is at least one of a network bandwidth requirement and a bitrate requirement.(Oyman- Paragraph 14, Session Initiated Protocol (SIP) registration procedure for access network bitrate recommendation (ANBR) capability signaling )
Regarding Claim 6,15
Oyman-Li-Shan disclosed (re. Claim 6,15) wherein the media session is an SIP session.(Oyman- Paragraph 14, Session Initiated Protocol (SIP) registration procedure for access network bitrate recommendation (ANBR) capability signaling )


Claim(s) 2,4,8-9,11,13,17-18,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyman (USPGPUB 2022/0131908) further in view of Li (USPGPUB 2020/0404069) further in view of Shan (USPGPUB 2022/0103987) 

Regarding Claim 2,11
While Oyman-Li substantially disclosed the claimed invention Oyman-Li does not disclose (re. Claim 2,11) wherein the network resource request is evaluated by the NRM server to grant the network resource request or deny the network resource request.
Shan Paragraph 23,Paragraph 25 disclosed wherein he UE reports its V2X capability to AMF in Registration Request message, if AMF does not support 5GS V2X operation, the AMF will ignore this indication; otherwise, the AMF checks in the UE's subscription information received from UDM to see whether the UE is authorized for V2X service and include an indication of V2X Service Authorization (i.e. V2X service authorized, V2X service not authorized) in the Registration Accept message.
Shan disclosed (re. Claim 2,11) wherein the network resource request is evaluated by the NRM server to grant the network resource request or deny the network resource request.(Shan-Paragraph 23,Paragraph 25,Paragraph 87,UE reports its V2X capability to AMF in Registration Request message, if AMF does not support 5GS V2X operation, the AMF will ignore this indication; otherwise, the AMF checks in the UE's subscription information received from UDM to see whether the UE is authorized for V2X service and include an indication of V2X Service Authorization (i.e. V2X service authorized, V2X service not authorized) in the Registration Accept message. )

Oyman and Shan are analogous art because they present concepts and practices regarding media session establishment and signaling.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Shan into Oyman.  The motivation for the said combination would have been to explicitly indicate that the UE is successfully authorized, and further so that the UDM will send AMF the V2X authorization information (V2X Service authorized, UE-PCS-AMBR per PC5 RAT (Aggregate Maximum Bit Rate), Cross-RAT PC5 control authorization). For the roaming case, the UDM needs to further provide the identifier (e.g. FQDN or IP address) non-session PCF capable of V2X Policy and parameter provisioning in HPLMN.(Shan-Paragraph 87)
Regarding Claim 4,13
Oyman-Li-Shan disclosed (re. Claim 4,13) wherein: terminating the media session is performed in response to a denial of the network resource request by the NRM server.(Shan-Paragraph 132, the AMF invokes the Nsmf_PDUSession_ReleaseSMContext service operation towards the SMF in order to release any network resources related to the PDU Session.) 
 
Regarding Claim 8,17
Oyman-Li-Shan disclosed (re. Claim 8,17) wherein the evaluation is based on one of a maximum bandwidth allowed for the media session (Li-Paragraph 94, The bandwidth management services (BWMS) provides for the allocation of bandwidth to certain traffic routed to and from MEC Apps 1236, and specify static/dynamic up/down bandwidth resources, including bandwidth size and bandwidth priority. MEC Apps 1236 may use the BWMS to update/receive bandwidth information to/from the MEC platform 1237. In some embodiments, different MEC Apps 1236 running in parallel on the same MEC server 1036 may be allocated specific static, dynamic up/down bandwidth resources, including bandwidth size and bandwidth priority. The BWMS includes a bandwidth management (BWM) API 1253 to allowed registered applications to statically and/or dynamically register for specific bandwidth allocations per session/application. ) and a maximum bitrate allowed for the media session.(Shan-Paragraph 87, if the UE is successfully authorized, and further so that the UDM will send AMF the V2X authorization information (V2X Service authorized, UE-PCS-AMBR per PC5 RAT (Aggregate Maximum Bit Rate), Cross-RAT PC5 control authorization). ) 
Regarding Claim 9,18
Oyman-Li-Shan disclosed (re. Claim 9,18) wherein the network resource request further includes an identity of the VAL server, and an identity of VAL user equipment (UE).(Oyman-Paragraph 91, Where Universal Subscriber Identity Module (USIM) based authentication is used, the AMF 521 may retrieve the security material from the AUSF 522. AMF 521 may also include a Security Context Management (SCM) function, which receives a key from the SEA that it uses to derive access-network specific keys.) 

Regarding Claim 20
Oyman-Li-Shan disclosed (re. Claim 20) in response to a grant of the network resource request, allocating the requested network resource by the NRM server; and establishing the media session based on the allocated network resource. (Oyman-Paragraph 96, SMF 524 is responsible for Session Management (SM) (e.g., session establishment, modify and release … PDU sessions may be established upon UE 501 request, modified upon UE 501 and 5GC 520 request, and released upon UE 501 and 5GC 520 request using NAS SM signaling exchanged over the N1 reference point between the UE 501 and the SMF 524. Upon request from an application server, the 5GC 520 may trigger a specific application in the UE 501. In response to receipt of the trigger message, the UE 501 may pass the trigger message (or relevant parts/information of the trigger message) to one or more identified applications in the UE 501. The identified application(s) in the UE 501 may establish a PDU session to a specific DNN. The SMF 524 may check whether the UE 501 requests are compliant with user subscription information associated with the UE 501. In this regard, the SMF 524 may retrieve and/or request to receive update notifications on SMF 524 level subscription data from the UDM 527.)  
 Oyman-Li-Shan disclosed (re. Claim  20)  wherein terminating the media session is performed in response to a denial of the network resource request by the NRM server.(Shan-Paragraph 132, the AMF invokes the Nsmf_PDUSession_ReleaseSMContext service operation towards the SMF in order to release any network resources related to the PDU Session.) 

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyman (USPGPUB 2022/0131908) further in view of Li (USPGPUB 2020/0404069) further in view of Shan (USPGPUB 2022/0103987) further in view of Oyman2 (USPGPUB 2019/0215729)
Regarding Claim 21
While Oyman-Li-Shan substantially disclosed the claimed invention Oyman-Li-Shan does not disclose (re. Claim 21) wherein the SDP information included in the network resource request indicates at least one of a codec, bandwidth, protocol ID, or forward error correction (FEC) information applicable to the media session.
Oyman2 Paragraph 41 disclosed wherein a session description may include a media-level SDP attribute to indicate support for ANBR.
Oyman2 Paragraph 56 disclosed wherein each operator network in the IMS architecture 200 also include an application server AS 250 (including AS 250a in the operator A network 202a and AS 250b in the operator B network 202b). The AS 250 may influence and impact the SIP session on behalf of the services supported by the operator's network. An AS 250 may host and execute services. The AS 250 may reside either in the user's home network or in a third party location.
Oyman2 disclosed (re. Claim 21) wherein the SDP information included in the network resource request indicates at least one of a codec, bandwidth, protocol ID, or forward error correction (FEC) information applicable to the media session.(Oyman2-Paragraph 35,Table 1,Paragraph 65-66)
Oyman, Li and Oyman2 are analogous art because they present concepts and practices regarding media session establishment and signaling.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Oyman2 into Oyman-Li.  The motivation for the said combination would have been to implement Session Description Protocol-based mechanisms to signal the RAN-level capabilities toward improving e2e quality of VoLTE calls. The RAN-level capabilities may include, for example, delay budget reporting, TTI bundling, RAN frame aggregation, RAN-assisted codec adaptation, and/or the like.(Oyman2-Paragraph 18)

Regarding Claim 22
Oyman-Li-Oyman2 disclosed (re. Claim 22) wherein the network resource request includes bitrate requirement information for unicast service.(Oyman2-Paragraph 40, send a codec adaptation indication with recommended bit rate to assist the UE 101 to select or adapt to a codec rate for voice or video,Paragraph 66, preconfigured data rate for the selected codec, if the MTSI client has been preconfigured by the operator to use a particular data rate for the selected codec)



Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444